Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven Hays on 5/10/2022.

Regarding the Claims:

Regarding Claim 5, the claim is amended as follows:
5. The stirrup bracket according to claim 4, characterized in that the screw block (16) is provided with an internal thread (17) for engaging a locking screw (22) whichApplication No. 16/689,6967Docket No.: 710812.00011 isReply to Office Action of October 29, 2021  configured to be screwed in and out within the screw block (16) to stably position the connecting spigot (9) in the idle position.

Regarding Claim 21, the claim is amended to be dependent upon Claim 1.




Allowable Subject Matter

Claims 1, 4-6, 8-13, and 15-21 are allowed as amended by the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach the swivel device having two mounting blocks on respective opposite sides of the passage opening with the mounting blocks pivotally mounting respective ends of a swiveling pin that crosses a spigot accommodating region of the connecting spigot, in combination with the other claimed elements and relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632